DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101 and § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
MPEP 2107.01(B) provides that "an application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.  MPEP 2107.01 further provides:
Utilities that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use are not substantial utilities. For example, both a therapeutic method of treating a known or newly discovered disease and an assay method for identifying compounds that themselves have a “substantial utility” define a “real world” context of use.  . . . the following are examples of situations that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use and, therefore, do not define "substantial utilities":

(A) Basic research such as studying the properties of the claimed product itself or the mechanisms in which the material is involved;

(B) A method of treating an unspecified disease or condition.

(C) A method of assaying for or identifying a material that itself has no specific and/or substantial utility;

(D) A method of making a material that itself has no specific, substantial, and credible utility; and

(E) A claim to an intermediate product for use in making a final product that has no specific, substantial and credible utility

MPEP 2107.01(B) (emphasis added).
See, e.g., In re Kirk, 376 F.2d 936, 153 USPQ 48 (CCPA 1967).  
Accordingly, the claims are not directed to a useful invention because they do not define a substantial utility 
Claims 1-12 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Nonetheless, the specification does not reasonably provide enablement for any of the claimed methods.  With particular respect to claim 1, which is directed to enhancing the ACE pathway in human or animal subjects, it is not clear from the specification how the pathway is enhanced or it may be quantified.  Enhancing the ACE pathway itself appears to translate from or involve the transfer of KELEA, which is measured by the decreasing or increasing of weight of cellulose material after being placed on the skin of the subject or placed near activated water.  KELEA, as referred to by Applicant, “is an extension of the somewhat vague concepts alluded to by many ancient societies with terms such as chi, prana, universal life force, spirit etc.”  In short, to paraphase, the alleged inventions appear to be founded upon the concept of a nebulous ether (aether) concept, a classical term used for a space filling medium through which all forms of energy move, which has been rejected by a number of well-known physicists, as being somehow responsible for the energy transfer and results loss or gain in weight of the cellulose material. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Here, the nature of the invention, to paraphrase, involves transferring energy from one object to another by placing them next to each other.   There is no direct or guidance as how to 
 Accordingly, the amount of experimentation required to practice the method with a material in accordance with the claim, the lack of guidance, working examples, and unpredictability of the art, the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of invention encompassed by the claims.
Claims 4-12 are rejected insofar as they depend from claims 1-3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "heightened" and “improvement” in claim 1 is a relative term which renders the claim indefinite.  The term "heightened" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is also no indication from what vantage point “heigtened” should be calculated from.
Claims 4, 7, 8 and 10 are indefinite insofar as they depend from claim 1.
Claim 2 recites the limitation "the amounts of KELEA transfer.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite insofar as they depend from claim 2.
Claim 3 recites the limitation "the method" and “the KELEA transferring capacity.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 9, 11 and 12 are indefinite insofar as they depend from claim 3.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618